 

Exhibit 10.1

 

InterCloud Systems, Inc.

1030 Broad Street
Suite 102
Shrewsbury, NJ 07702
(561) 988-1988



July 28th, 2014

 

Gentlemen:

 

Reference is made to the INTEREST PURCHASE AGREEMENT, dated as of March 19, 2014
(the "Agreement"), made and entered into by and among VAULTLOG1X, LLC, a
Delaware limited liability company ("VL"), DATA PROTECTION SERVICES, LLC, a
Delaware limited liability company ("DPS"), U.S. DATA SECURITY ACQUISITION, LLC,
a Delaware limited liability company (together with VL and DPS, the "Company"),
LONDON BAY - VL ACQUISITION COMPANY, LLC, a Delaware limited liability company
("Holding Company"), TIER 1 SOLUTIONS, INC. (together with Holding Company, the
"Sellers") and INTERCLOUD SYSTEMS, INC., a Delaware corporation. Terms used
herein and not otherwise defined shall have the meanings set forth in the
Agreement.

 

This letter will confirm our understanding and agreement that the Agreement
shall be hereby amended as follows:

 

1.           The Final Termination Date, as defined in Section 9.1(d) of the
Agreement, shall hereby be extended to August 14, 2014, and shall be deemed to
end on 5:00 p.m. Eastern time on August 14, 2014.

 

2.           The third sentence of Section 2.2(b) of the Agreement shall be
deleted and replaced in its entirety as follows:

 

"The Promissory Notes shall be convertible into shares of common stock, par
value $0.0001 per share, of the Buyer (the "Common Stock"), at a conversion
price (subject to adjustment as set forth in the Promissory Notes) equal to
$6.37 per share of Common Stock."

 

3.           Section 2.2(c) of the Agreement shall be deleted and replaced in
its entirety as follows:

 

"Equity. Buyer will issue to the individuals or entities designated by the
Sellers prior to Closing, in the respective amounts and names designated by the
Sellers prior to Closing, the following shares of Common Stock (collectively,
the "Buyer Closing Shares"): (i) an aggregate number of unregistered shares of
Common Stock equal to the quotient of (x) Eleven Million Five Hundred Thousand
Dollars ($11,500,000), divided by (y) $16.50, and (ii) an aggregate number of
unregistered shares of Common Stock equal to the quotient of (x) Two Hundred
Fifty Thousand Dollars ($250,000), divided by (y) the Closing Price of the
Common Stock on the trading day immediately prior to the Closing Date. The Buyer
Closing Shares shall bear such restrictive legends as are required under
applicable Law."

 

1

 

 

Except as amended by this letter agreement, the Agreement shall otherwise remain
in full force and effect and the parties hereby jointly and individually, ratify
and reaffirm the terms, covenants, representations, warranties and conditions
thereof.

 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return this letter agreement, whereupon it will become a binding
agreement between the parties to the Agreement in accordance with its terms.

 

  Very truly yours,         INTERCLOUD SYSTEMS INC.       By:    

Name:

Title:

       

2

 

 

Accepted and Agreed to this

28th day of July, 2014.

 

SELLERS:

 

LONDON BAY – VL ACQUISITION
COMPANY, LLC       By: /s/ Matthew T. Carroll   Name: Matthew T. Carroll  
Title: Authorized Person         TIER 1 SOLUTIONS, INC.         By: /s/ Timothy
A. Hannibal   Name: Timothy A. Hannibal   Title: Authorized Person        
COMPANY:       VAULTLOGIX, LLC         By: /s/ Timothy A. Hannibal   Name:
Timothy A. Hannibal   Title: Secretary         DATA PROTECTION SERVICES, LLC    
    By: /s/ Timothy A. Hannibal   Name: Timothy A. Hannibal   Title: Secretary  
      U.S. DATA SECURITY ACQUISITION, LLC         By: /s/ Timothy A. Hannibal  
Name: Timothy A. Hannibal   Title: Secretary  

  

[Signature Page to Extension Letter]

 

3

 

